We are loath to disturb the verdict of a jury upon issues of fact in any case, and especially so in this case, as there have been two verdicts in favor of appellee; but the evidence, both as to the insanity of Christian Stolle, and as to the undue influence of August Stolle, is so unsatisfactory that we feel we ought not to let the judgment in this case stand. Perhaps upon another trial one or the other of the parties to this suit may be able to produce more satisfactory evidence on the issues involved.
For the reason that the verdict of the jury is against the overwhelming weight of the testimony, this case is reversed and remanded.
Reversed and remanded. *Page 725